UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007. () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number:1-12619 Ralcorp Holdings, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1766315 (State of Incorporation) (I.R.S. Employer Identification No.) 800 Market Street, Suite 2900 St. Louis, MO 63101 (Address of principal (Zip Code) Executive offices) (314) 877-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer (X) Accelerated filer () Non-accelerated filer () Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ()No (X) Number of shares of Common Stock, $.01 par value, outstanding as of August 3, 2007:25,943,255. RALCORP HOLDINGS, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Earnings 1 Condensed Consolidated Statements of Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 17 SIGNATURES 17 (i) PART I.FINANCIAL INFORMATION Item 1. Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Dollars in millions except per share data) Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Net Sales $ 583.5 $ 462.4 $ 1,625.2 $ 1,365.1 Cost of products sold (475.7 ) (373.6 ) (1,313.1 ) (1,109.6 ) Gross Profit 107.8 88.8 312.1 255.5 Selling, general and administrative expenses (64.7 ) (52.2 ) (190.5 ) (170.2 ) Interest expense, net (11.4 ) (7.9 ) (30.2 ) (20.6 ) (Loss) gain on forward sale contracts (29.8 ) 3.7 (82.3 ) (1.7 ) Gain on sale of securities - - - 2.6 Earnings before Income Taxes and Equity Earnings 1.9 32.4 9.1 65.6 Income taxes (.4 ) (11.2 ) (2.2 ) (22.4 ) Earnings before Equity Earnings 1.5 21.2 6.9 43.2 Equity in earnings of Vail Resorts, Inc., net of related deferred income taxes 10.1 9.0 12.8 10.6 Net Earnings $ 11.6 $ 30.2 $ 19.7 $ 53.8 Earnings per Share Basic $ .44 $ 1.14 $ .74 $ 1.92 Diluted $ .43 $ 1.12 $ .72 $ 1.88 See accompanying Notes to Condensed Consolidated Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in millions) Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Net Earnings $ 11.6 $ 30.2 $ 19.7 $ 53.8 Other comprehensive income 9.8 3.9 10.0 6.8 Comprehensive Income $ 21.4 $ 34.1 $ 29.7 $ 60.6 See accompanying Notes to Condensed Consolidated Financial Statements. 1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) June 30, Sept. 30, 2007 2006 Assets Current Assets Cash and cash equivalents $ 13.5 $ 19.1 Investment in Ralcorp Receivables Corporation 42.4 93.3 Receivables, net 78.2 66.8 Inventories 218.1 196.0 Deferred income taxes 1.9 5.7 Prepaid expenses and other current assets 8.6 5.5 Total Current Assets 362.7 386.4 Investment in Vail Resorts, Inc. 116.9 97.2 Property, Net 459.6 401.1 Goodwill 554.9 460.0 Other Intangible Assets, Net 278.6 142.6 Other Assets 38.1 20.2 Total Assets $ 1,810.8 $ 1,507.5 Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ 117.9 $ 96.1 Book cash overdrafts 27.7 39.4 Other current liabilities 61.5 61.5 Total Current Liabilities 207.1 197.0 Long-term Debt 766.6 552.6 Deferred Income Taxes 46.7 81.3 Other Liabilities 342.5 200.2 Total Liabilities 1,362.9 1,031.1 Shareholders' Equity Common stock .3 .3 Capital in excess of par value 118.8 118.3 Common stock in treasury, at cost (246.4 ) (187.7 ) Retained earnings 588.9 569.2 Accumulated other comprehensive loss (13.7 ) (23.7 ) Total Shareholders' Equity 447.9 476.4 Total Liabilities and Shareholders' Equity $ 1,810.8 $ 1,507.5 See accompanying Notes to Condensed Consolidated Financial Statements. 2 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Nine Months Ended June 30, 2007 2006 Cash Flows from Operating Activities Net earnings $ 19.7 $ 53.8 Adjustments to reconcile net earnings to net cash flow provided by operating activities: Depreciation and amortization 59.0 50.5 Stock-based compensation expense 5.3 4.1 Loss on forward sale contracts 82.3 1.7 Gain on sale of securities - (2.6 ) Equity in earnings of Vail Resorts, Inc. (19.7 ) (16.3 ) Deferred income taxes (31.1 ) (.5 ) Sale of receivables, net 51.2 (49.0 ) Other changes in current assets and liabilities, net of effects of business acquisitions (4.2 ) 2.0 Other, net 21.9 7.3 Net Cash Provided by Operating Activities 184.4 51.0 Cash Flows from Investing Activities Business acquisitions, net of cash acquired (321.2 ) (109.8 ) Additions to property and intangible assets (37.8 ) (40.4 ) Proceeds from sale of property .1 2.1 Proceeds from sale of securities - 3.8 Net Cash Used by Investing Activities (358.9 ) (144.3 ) Cash Flows from Financing Activities Proceeds from issuance of long-term debt 200.0 275.0 Repayment of long-term debt (29.0 ) (100.0 ) Net borrowings (repayments) under revolving credit arrangements 43.0 (46.3 ) Advance proceeds from forward sale of investment 29.5 110.5 Purchases of treasury stock (67.4 ) (134.9 ) Proceeds from exercise of stock options 2.8 4.3 Change in book cash overdrafts (11.7 ) (9.2 ) Other, net 1.7 2.1 Net Cash Provided by Financing Activities 168.9 101.5 Net (Decrease) Increase in Cash and Cash Equivalents (5.6 ) 8.2 Cash and Cash Equivalents, Beginning of Period 19.1 6.2 Cash and Cash Equivalents, End of Period $ 13.5 $ 14.4 See accompanying Notes to Condensed Consolidated Financial Statements. 3 RALCORP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in millions except per share data) NOTE 1 – PRESENTATION OF CONDENSED FINANCIAL STATEMENTS The accompanying unaudited historical financial statements of the Company have been prepared in accordance with the instructions for Form 10-Q and do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the periods presented.All such adjustments are of a normal recurring nature.Operating results for the periods presented are not necessarily indicative of the results for the full year.Certain prior year amounts have been reclassified to conform with the current year’s presentation.These statements should be read in conjunction with the financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended September 30, 2006.The significant accounting policies for the accompanying financial statements are the same as disclosed in that Annual Report. NOTE 2 – ACQUISITIONS On March 16, 2007, the Company acquired Bloomfield Bakers and its affiliate, Lovin Oven L.L.C., in a cash transaction.The total acquisition cost was approximately $137.5, including a $.2 net asset settlement payment made in July.Bloomfield Bakers, which has become a part of Ralcorp’s Ralston Foods business unit, is a leading manufacturer of nutritional and cereal bars and natural and organic specialty cookies, crackers, and cereals.The acquired business, which had net sales of $188 for its fiscal year ended December 31, 2006, operates two leased manufacturing facilities in Azusa and Los Alamitos, California and employs approximately 500 people.Based on a preliminary allocation of the total acquisition cost to assets acquired and liabilities assumed, the Company recorded $35.1 of goodwill as of June 30, 2007.The allocation is subject to change pending the completion of analyses necessary to determine the fair values of certain assets and liabilities (including property, intangible assets, and deferred tax items).Based on preliminary valuation estimates, the allocation included $67.0 of customer relationships subject to amortization over a weighted average amortization period of approximately 10 years. On November 10, 2006, the Company acquired Cottage Bakery, Inc. in a cash transaction.The total acquisition cost was approximately $185.5, including $14.6 paid in January 2007 for associated real estate.Cottage Bakery, a leading manufacturer of frozen par-baked breads and frozen dough sold in the retail and foodservice channels, operates one manufacturing facility in Lodi, California and employs approximately 690 people.For its fiscal year ended June 30, 2006, Cottage Bakery had gross sales of approximately $125.The acquired business, which enhanced Ralcorp’s existing frozen bakery offerings, is reported within the Frozen Bakery Products segment.Based on a preliminary allocation of the total acquisition cost to assets acquired and liabilities assumed, the Company recorded $56.2 of goodwill as of June 30, 2007.The allocation is subject to change pending the completion of analyses necessary to determine the fair values of certain assets and liabilities (including intangible assets and deferred tax items).Based on valuation estimates, the allocation included $82.8 of customer relationships and other intangibles subject to amortization over a weighted average amortization period of approximately 14 years. On February 7, 2006, the Company completed the purchase of Parco Foods, L.L.C., a manufacturer of high quality cookies for sale primarily in the in-store bakery channel reported within the Frozen Bakery Products segment. On November 15, 2005, the Company completed the purchase of Western Waffles, Ltd., a Canadian manufacturer of private label frozen griddle products reported within the Frozen Bakery Products segment. 4 Ralcorp’s consolidated financial statements include the results of operations for these acquisitions since their respective acquisition dates.The following pro forma information discloses Ralcorp’s results of operations as though these business combinations had been completed as of the beginning of each period presented.These pro forma results do not necessarily reflect the actual results of operations that would have been achieved, nor are they necessarily indicative of future results of operations. Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 583.5 $ 538.7 $ 1,718.9 $ 1,617.6 Net earnings 12.1 29.5 21.5 54.2 Basic earnings per share .46 1.11 .80 1.93 Diluted earnings per share .45 1.09 .78 1.89 NOTE 3 – PENSION AND OTHER POSTRETIREMENT BENEFITS The Company sponsors qualified and supplemental noncontributory defined benefit pension plans and other postretirement benefit plans for certain of its employees.The following table provides the components of net periodic benefit cost for the plans. Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Pension Benefits Service cost $ .6 $ .6 $ 1.9 $ 1.8 Interest cost 2.7 2.7 8.3 7.9 Expected return on plan assets (3.6 ) (3.0 ) (10.9 ) (9.1 ) Amortization of unrecognized net loss 1.1 1.1 3.2 3.4 Net periodic benefit cost $ .8 $ 1.4 $ 2.5 $ 4.0 Other Benefits Service cost $ - $ - $ .1 $ .2 Interest cost .3 .5 .9 1.3 Amortization of unrecognized net loss - .2 .1 .6 Net periodic benefit cost $ .3 $ .7 $ 1.1 $ 2.1 NOTE 4 EARNINGS PER SHARE The weighted-average shares outstanding for basic and diluted earnings per share were as follows (in thousands): Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Weighted Average Shares for Basic Earnings per Share 26,304 26,515 26,617 27,993 Dilutive effect of: Stock options 587 479 562 498 Stock appreciation rights 105 - 66 - Restricted stock awards 71 39 65 35 Weighted Average Shares for Diluted Earnings per Share 27,067 27,033 27,310 28,526 5 NOTE 5 – SALE OF RECEIVABLES The Company has an agreement to sell, on an ongoing basis, all of the trade accounts receivable of certain of its subsidiaries to a wholly owned, bankruptcy-remote subsidiary named Ralcorp Receivables Corporation (RRC).The accounts receivable of the Frozen Bakery Products segment and the Medallion and Bloomfield businesses have not been incorporated into the agreement and are not currently being sold to RRC.RRC can in turn sell up to $66.0 of ownership interests in qualifying receivables to a bank commercial paper conduit.RRC is a qualifying special purpose entity under FAS 140, and the sale of Ralcorp receivables to RRC is considered a true sale for accounting, tax and legal purposes.As of June 30, 2007, the outstanding balance of receivables (net of an allowance for doubtful accounts) sold to RRC was $93.6 and proceeds received from the conduit were $51.2, resulting in a retained interest of $42.4 reflected on the Company’s consolidated balance sheet as an “Investment in Ralcorp Receivables Corporation.”As of September 30, 2006, the outstanding balance of receivables sold to RRC was $93.3 and the Company elected not to sell any to the conduit, resulting in a subordinated retained interest of $93.3.Discounts related to the sale of receivables totaled $.6 and $.1 in the three months ended June 30, 2007 and 2006, respectively ($1.6 and $.8 for the corresponding nine-month periods), and are included on the statement of earnings in selling, general and administrative expenses. NOTE 6 INVENTORIES consisted of: June 30, Sept. 30, 2007 2006 Raw materials and supplies $ 96.7 $ 81.9 Finished products 123.2 117.2 219.9 199.1 Allowance for obsolete inventory (1.8 ) (3.1 ) $ 218.1 $ 196.0 NOTE 7 PROPERTY, NET consisted of: June 30, Sept. 30, 2007 2006 Property at cost $ 832.2 $ 733.9 Accumulated depreciation (372.6 ) (332.8 ) $ 459.6 $ 401.1 NOTE 8 OTHER INTANGIBLE ASSETS, NET consisted of: June 30, Sept. 30, 2007 2006 Computer software $ 44.7 $ 43.2 Customer relationships 274.9 126.7 Trademarks 20.2 20.2 Other 2.9 .3 342.7 190.4 Accumulated amortization (64.1 ) (47.8 ) $ 278.6 $ 142.6 Amortization expense related to intangible assets was: Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Computer software $ .9 $ .9 $ 2.8 $ 2.8 Customer relationships 5.8 2.2 12.2 6.3 Trademarks .3 .3 1.0 .9 Other .3 - .3 - $ 7.3 $ 3.4 $ 16.3 $ 10.0 6 For the intangible assets recorded as of June 30, 2007, total amortization expense of $23.1, $28.1, $27.6, $25.3, and $22.6 is scheduled for fiscal 2007, 2008, 2009, 2010, and 2011, respectively. NOTE 9 – LONG-TERM DEBT consisted of: June 30, 2007 September 30, 2006 Balance Rate Balance Rate Fixed Rate Senior Notes, Series B $ 116.0 4.24% $ 145.0 4.24% Fixed Rate Senior Notes, Series C 50.0 5.43% 50.0 5.43% Fixed Rate Senior Notes, Series D 75.0 4.76% 75.0 4.76% Fixed Rate Senior Notes, Series E 100.0 5.57% 100.0 5.57% Fixed Rate Senior Notes, Series F 75.0 5.43% 75.0 5.43% Floating Rate Senior Notes, Series G 50.0 5.81% 50.0 5.85% Floating Rate Senior Notes, Series H 50.0 5.81% 50.0 5.85% Fixed Rate Senior Notes, Series I-1 75.0 5.56% - n/a Fixed Rate Senior Notes, Series I-2 25.0 5.58% - n/a Fixed Rate Senior Notes, Series J 100.0 5.93% - n/a Industrial Development Revenue Bond 5.6 3.81% 5.6 3.77% $150 Revolving Credit Agreement 25.0 5.88% - n/a Uncommitted credit arrangements 19.9 5.96% 1.8 6.19% Other .1 Various .2 Various $ 766.6 $ 552.6 Approximately $59.7 of the debt outstanding at June 30, 2007 must be repaid within one year but was classified as long-term based upon management’s intent and ability to refinance it on a long-term basis. On January 18, 2007, the Company issued Fixed Rate Senior Notes, Series I, totaling $100.0 in two tranches: $75.0 at 5.56% and $25.0 at 5.58%.One third of each tranche must be repaid on January 18, 2015, 2017, and 2019.On May 11, 2007, the Company issued Fixed Rate Senior Notes, Series J, comprised of $100.0 of 5.93% notes due in 2022.Series I and Series J are subject to the same representations, warranties, covenants, and conditions as the Company’s other Senior Notes. NOTE 10 – FORWARD SALE CONTRACTS During the quarter ended December 31, 2005, Ralcorp entered into a forward sale contract relating to 1.78 million shares of its Vail common stock.Under the contract, at the maturity dates (half on November 21, 2008 and half on November 22, 2010) the Company can deliver a variable number of shares of Vail stock (or cash) to the counterparty.During the quarter ended June 30, 2006, the Company entered into a similar agreement relating to 1.97 million additional shares of its Vail common stock, with maturity dates of November 18, 2009 and November 16, 2011.A third contract was entered into during the quarter ended December 31, 2006, relating to 1.2 million additional shares, with a maturity date of November 15, 2013.The calculation of the number of shares ultimately delivered will depend on the price of Vail shares at settlement and includes a price collar.Ralcorp received $50.5, $60.0, and $29.5, respectively, under the discounted advance payment feature of the contracts.Amortization of the corresponding $11.0, $15.5, and $17.6 discounts is included in “Interest expense, net” on the statement of earnings.At June 30, 2007, the fair value of the contracts was $241.9, included in “Other Liabilities” on the balance sheet.Because Ralcorp accounts for its investment in Vail Resorts using the equity method, these contracts, which are intended to hedge the future sale of those shares, are not eligible for hedge accounting.Therefore, any gains or losses on the contracts are immediately recognized in earnings. NOTE 11 – TREASURY STOCK During the nine months ended June 30, 2007, the Company repurchased 1,182,500 shares of its common stock at a total cost of $67.4.As of June 30, 2007, there were 7,068,062 shares in treasury and 25,943,255 shares outstanding.As of September 30, 2006, there were 6,170,788 shares in treasury and 26,840,529 shares outstanding. 7 NOTE 12 – SEGMENT INFORMATION The following tables present information about the Company’s reportable segments.Management evaluates each segment’s performance based on its profit contribution, which is profit or loss from operations before income taxes, interest, costs related to restructuring activities, and other unallocated corporate income and expenses. Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Net Sales Ralston Foods $ 182.0 $ 114.7 $ 422.5 $ 332.3 Bremner 81.0 80.4 242.2 239.3 Cereals, Crackers & Cookies 263.0 195.1 664.7 571.6 Frozen Bakery Products 149.6 111.9 457.4 326.9 Dressings, Syrups, Jellies & Sauces 109.2 102.9 314.6 289.6 Snack Nuts & Candy 61.7 52.5 188.5 177.0 Total $ 583.5 $ 462.4 $ 1,625.2 $ 1,365.1 Profit Contribution Cereals, Crackers & Cookies $ 26.9 $ 20.9 $ 63.3 $ 55.2 Frozen Bakery Products 14.3 11.7 52.0 36.5 Dressings, Syrups, Jellies & Sauces 4.1 7.4 11.8 6.9 Snack Nuts & Candy 4.4 3.2 16.6 10.0 Total segment profit contribution 49.7 43.2 143.7 108.6 Interest expense, net (11.4 ) (7.9 ) (30.2 ) (20.6 ) (Loss) gain on forward sale contracts (29.8 ) 3.7 (82.3 ) (1.7 ) Gain on sale of securities - - - 2.6 Accelerated depreciation - - - (1.1 ) Systems upgrades and conversions (.1 ) (.6 ) (.4 ) (3.0 ) Stock-based compensation expense (1.9 ) (1.3 ) (5.3 ) (4.1 ) Other unallocated corporate expenses (4.6 ) (4.7 ) (16.4 ) (15.1 ) Earnings before income taxes and equity earnings $ 1.9 $ 32.4 $ 9.1 $ 65.6 Depreciation and Amortization Cereals, Crackers & Cookies $ 9.2 $ 6.9 $ 22.7 $ 20.7 Frozen Bakery Products 8.9 6.2 24.1 16.9 Dressings, Syrups, Jellies & Sauces 2.1 2.1 6.2 6.4 Snack Nuts & Candy .9 .8 2.5 2.3 Corporate 1.2 .9 3.5 4.2 Total $ 22.3 $ 16.9 $ 59.0 $ 50.5 June 30, Sept. 30, 2007 2006 Assets Cereals, Crackers & Cookies $ 526.5 $ 374.6 Frozen Bakery Products 786.4 600.1 Dressings, Syrups, Jellies & Sauces 142.8 146.3 Snack Nuts & Candy 104.1 107.8 Total segment assets 1,559.8 1,228.8 Investment in Ralcorp Receivables Corporation 42.4 93.3 Investment in Vail Resorts, Inc. 116.9 97.2 Other unallocated corporate assets 91.7 88.2 Total $ 1,810.8 $ 1,507.5 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion summarizes the significant factors affecting the consolidated operating results, financial condition, liquidity and capital resources of Ralcorp Holdings, Inc.This discussion should be read in conjunction with the financial statements under Item 1 and the CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS under this Item 2.The terms “our,” “we,” “Company,” and “Ralcorp” as used herein refer to Ralcorp Holdings, Inc. and its consolidated subsidiaries.The terms “base business” and “base businesses” as used herein refer to businesses that were owned by Ralcorp (and therefore included in our operating results) for the entire duration of each of the periods presented (i.e., excluding businesses acquired since the beginning of the comparative period(s) of the prior fiscal year). RESULTS OF OPERATIONS Consolidated In the first nine months of fiscal 2007, we continued to benefit from our acquisition strategy while experiencing organic growth in many categories.While our net sales increased and profit contribution improved in each of our segments, our reported net earnings decreased as a result of the effects of unrealized non-cash losses on our forward sale contracts.Total segment profit contribution for the three months ended June 30, 2007 was better than anticipated because of higher than expected sales volumes (especially at the new Bloomfield business), a favorable product mix, and lower managed cost spending, and because we had underestimated the favorable impact of a competitor’s recall of peanut butter. The following table summarizes key data (in millions of dollars, except for percentage data as indicated) that we believe is important for you to note as you read the consolidated results analysis discussions below.In addition, please refer to Note 12 to the financial statements in Item 1 (on the preceding page) for data regarding net sales and profit contribution by segment. Three Months Ended Nine Months Ended June 30, June 30, 2007 2006 2007 2006 Net earnings 11.6 30.2 19.7 53.8 Net sales 583.5 462.4 1,625.2 1,365.1 Cost of products sold as % of net sales 81.5% 80.8% 80.8% 81.3% SG&A as % of net sales 11.1% 11.3% 11.7% 12.5% Interest expense (11.4) (7.9) (30.2) (20.6) (Loss) gain on forward sale contracts (29.8) 3.7 (82.3) (1.7) Gain on sale of securities - - - 2.6 Effective income tax rate 21.1% 34.6% 24.2% 34.1% Equity in earnings of Vail Resorts, Inc. 15.5 13.8 19.7 16.3 Net earnings were lower in the third quarter and first nine months of fiscal 2007 due primarily to non-cash losses on forward sale contracts related to our investment in Vail Resorts, Inc.Those losses reduced net earnings by approximately $19.1 million ($.70 per share) and $52.7 million ($1.93 per share) for the three and nine months ended June 30, 2007, respectively.In the third quarter of fiscal 2006, a gain on the forward sale contracts had increased net earnings by approximately $2.4 million ($.09 per share), and through nine months of fiscal 2006, net earnings included a corresponding loss of only $1.1 million ($.04 per share).More importantly, fiscal 2007 earnings were positively impacted by business acquisitions, organic growth in several categories, and improved pricing, but negatively impacted by higher ingredient costs in most segments and higher interest expense.More detailed discussion and analysis of these and other factors follows. 9 Net sales for the third quarter and first nine months grew 26% and 19%, respectively, largely due to the timing of acquisitions.The approximate amounts of sales from recently acquired businesses are shown in the following table. Three Months Ended Nine Months Ended June 30, June 30, Business Acquired Reporting Segment Acquisition Date 2007 2006 2007 2006 Bloomfield Bakers Cereals, Crackers & Cookies March 16, 2007 $ 62.0 $ - $ 69.3 $ - Cottage Bakery Frozen Bakery Products November 10, 2006 31.1 - 76.6 - Parco Foods Frozen Bakery Products February 7, 2006 6.5 7.3 33.9 13.2 Western Waffles Frozen Bakery Products November 15, 2005 19.6 18.6 60.4 47.6 $ 119.2 $ 25.9 $ 240.2 $ 60.8 Excluding sales from those acquisitions, our base business net sales grew approximately 6% in those three and nine month periods.That growth was the result of volume gains, selling price increases, and favorable mix in most of our base businesses.Selling prices have been raised in a number of our product categories in an effort to cover increasing input costs.Note the “Net Sales” comparisons by segment in Note 12 in Item 1, and refer to the segment discussions below for more detailed information about factors affecting net sales. Cost of products sold decreased as a percentage of net sales through nine months, primarily as a result of pricing improvements in several product lines, which had lagged cost increases in the prior year.However, the percentage increased for the third quarter as many raw material costs, net of the impacts of our hedging and forward purchase strategies, continued to rise significantly and offset related selling price increases.Compared to the corresponding periods last year, changes in unit costs raised overall ingredient and packaging costs by approximately $13.0 million for the third quarter and $25.1 million for the first nine months.Refer to the segment discussions below for more information. Selling, general and administrative expenses (SG&A) decreased as a percentage of net sales, especially for the nine-month period.This was primarily the result of acquisition synergies, deferred compensation adjustments, lower costs for systems upgrades and conversions, and our continuing cost containment strategies, partially offset by the effects of increased warehousing costs, discounts related to the sale of receivables, and amortization of intangibles.Non-cash fair value adjustments related to equivalent shares of Company stock in our deferred compensation plans resulted in income of $1.3 million in the third quarter this year compared to expense of $.5 million last year (for a nine-month total of $.6 million of expense this year and $.1 million last year).Warehousing costs were higher due to increased production and sales quantities being moved through outside storage facilities in the Frozen Bakery Products segment.Discounts on the sale of receivables (see Note 5 in Item 1) totaled $.6 million and $.1 million in the third quarters of fiscal 2007 and 2006, respectively ($1.6 million and $.8 million through nine months, respectively).Amortization of intangible assets increased $3.9 million for the third quarter and $6.3 million for the nine-month period. Interest expense increased as a result of higher average outstanding debt levels in fiscal 2007, incremental amortization of prepayment discounts on our Vail forward sale contracts, and higher rates.The increase in debt was mainly due to borrowings used to fund the Western Waffles, Parco Foods, Cottage Bakery, and Bloomfield Bakers acquisitions and the repurchase of Ralcorp stock.Due to the timing of payments received, discount amortization on our Vail forward sale contracts totaled $2.1 million and $6.1 million in the three and nine months ended June 30, 2007, respectively, compared to $1.3 million and $2.2 million in the corresponding periods last year (see Note 10 in Item 1).The weighted average interest rate on all of the Company’s outstanding debt was 5.14% and 4.85% in the third quarter of fiscal 2007 and 2006, respectively (5.06% and 4.82% through nine months of each year, respectively). Loss on forward sale contracts – Net earnings were affected by non-cash losses on our forward sale contracts related to a total of 4,950,100 of our shares of Vail Resorts, Inc.The contracts include a collar on the Vail stock price and the prepayment of proceeds at a discount (whereby Ralcorp has received a total of $140.0 million over the past two years).Because Ralcorp accounts for its investment in Vail Resorts using the equity method, these contracts, which are intended to hedge the future sale of those shares, are not eligible for hedge accounting.Therefore, gains or losses on the contracts are immediately recognized in earnings.The fair value of the contracts is dependent on several variables, including the market price of Vail stock (which increased from $40.02 at September 30, 2006, to $54.33 at March 31, 2007, and $60.87 at June 30, 2007), estimated future Vail stock price volatility, interest rates, and the time remaining to the contract maturity dates.For more information on these contracts, see Note 10 in Item 1 and LIQUIDITY AND CAPITAL RESOURCES below. 10 Income taxes – For the third quarter and first nine months of fiscal 2007, pre-tax earnings were unusually low as a result of the loss on forward sale contracts.Consequently, the Canadian tax benefits related to the Western Waffles entities (approximately $350,000 per quarter) were proportionally higher and caused an abnormally large reduction in the effective tax rate.The Canadian tax benefits reduced the effective tax rates by approximately 16.7 and 11.8 percentage points in the three and nine months ended June 30, 2007, respectively, and approximately 0.9and 1.4 points in the corresponding periods of fiscal 2006.Excluding the effects of Canadian tax benefits, the base effective rate, which has been increased as a result of changes in the mix of income by state, is expected to remain slightly higher for the fourth quarter of fiscal 2007. Equity in earnings of Vail Resorts, Inc. – Ralcorp holds approximately 19% of the outstanding common stock of Vail Resorts, Inc. (NYSE: MTN) and accounts for this investment using the equity method.Vail Resorts operates on a fiscal year ending July 31; therefore, we report our portion of Vail Resorts’ operating results on a two-month time lag.Vail Resorts’ operations are highly seasonal, typically yielding income for the second and third fiscal quarters and losses for the first and fourth fiscal quarters.Deferred taxes on these amounts are provided at approximately 35%. Cereals, Crackers & Cookies Excluding the incremental sales from the Bloomfield acquisition, net sales in the Cereals, Crackers & Cookies segment grew 3% for the third quarter and 4% for the first nine months, with increases at both the Ralston Foods cereal and snacks division and the Bremner cracker and cookie division.This growth is primarily attributable to higher prices, as volumes were up only slightly at Ralston Foods (with a shift toward lower priced items) and down slightly at Bremner (but with a shift toward higher priced items).The following table shows year-over-year sales volume changes by division and product category. Sales Volume Change from Prior Year Three Months Ended Nine Months Ended June 30, 2007 June 30, 2007 Ralston Foods (excl. Bloomfield) Ready-to-eat (RTE) cereal -2% -2% Hot cereal 2% 3% Snacks -2% 5% Co-manufacturing -8% 38% Other minor categories 27% -6% Total 0% 1% Bremner Crackers -5% -7% Cookies 7% 4% Co-manufacturing -23% -5% Total -2% -3% At Ralston Foods, base business net sales grew $5.3 million (5%) and $20.9 million (6%) in the three and nine-month periods, respectively, largely as a result of improved pricing.Co-manufacturing generated approximately $.6 million of the increase in third quarter net sales (despite the volume decline) and $9.0 million through nine months, demonstrating that co-manufacturing projects and volumes can fluctuate significantly from period to period.In addition, new product introductions in RTE cereal added approximately $1.9 million and $6.1 million in the respective periods.The effects of higher overall selling prices have been partially offset by small volume declines in some of our continuing product lines. Despite Bremner’s overall volume declines, net sales for the quarter and nine months were $.6 million and $2.9 million (1%) higher than for the respective periods a year ago as a result of slightly higher pricing and a favorable product mix.In both the crackers and cookies categories, sales volumes have shifted towards higher-priced “specialty” products.The volume declines are primarily attributable to increased promotional activity by branded competitors, partially offset by incremental sales due to new product lines. Results from the acquired Bloomfield business added about $6.7 million to the Cereals, Crackers & Cookies segment’s profit contribution in the third quarter and about $7.1 million since acquisition in March (net of intangible asset amortization of $1.9 and $2.1, respectively).Sales and profit contribution for Bloomfield were greater than anticipated as a result of an initial volume surge related to new product introductions during the third quarter.In the base businesses of the segment, raw material cost and production cost increases offset the favorable effects of increased sales, except in the nine-month period where the relative timing of price increases and cost increases led to slightly improved profits this year.Compared to last year, higher raw material unit costs reduced profit by approximately $3.9 million and $15.2 million in the three and nine months ended June 30, 2007, respectively.The most notable cost increases were in wheat and corn products, oats, rice, sugar, and soybean oil.Compared to the corresponding periods last year, co-manufacturing contributed approximately $.4 million less profit in this year’s third quarter and $1.0 million of additional profit through nine months. 11 Frozen Bakery Products As detailed above, incremental sales from the recently acquired Cottage Bakery, Parco Foods, and Western Waffles businesses accounted for most of the increase in year-over-year net sales in the Frozen Bakery Products segment, while the base business grew approximately $6.4 million (7%) for the third quarter and $20.4 million (8%) for the first nine months due to higher volumes and some slightly improved pricing.Excluding results from Cottage Bakery, third quarter sales growth was driven by a 14% increase in its foodservice channel.For the segment’s base business through nine months, foodservice was approximately 9% higher than last year, the in-store bakery (ISB) was up about 6%, and retail channel was up slightly.The base foodservice volume improvement was driven by new products and increased geographical distribution of an existing product.The year-to-date base ISB volume gains came primarily in breads, though cookie volumes were also higher. The segment’s profit contribution was boosted by the recently acquired businesses and base business growth, but the effects were partially offset by higher raw material costs (primarily wheat flour, eggs, dairy products, and soybean oil).Raw materials rates raised costs by about $3.5 million and $9.0 million for the three and nine months ended June 30, respectively.Cottage Bakery contributed approximately $4.3 million of profit in the third quarter and $11.0 million since acquisition (net of intangible asset amortization of $2.0 and $4.0, respectively).In addition, the extra 20 weeks of results from Parco and the extra 7 weeks of results from Western Waffles (both acquired during fiscal 2006) added an estimated $7.0 million of profit in the nine months ended June 30, 2007.The Western Waffles operations also achieved higher year-over-year profit inthose nine months, due in part tothe closure of its production facility in Moncton, New Brunswick, at the end of fiscal 2006. Dressings, Syrups, Jellies & Sauces In the Dressings, Syrups, Jellies &
